ah I_`.a'w Qj'i`ce qf
julia Ricliard`Bordth fBelI'

157 Veronica Way
Tamunjng, Guarn 96913
Tel: (671) 646-5722/ 3
Fax: (671) 646-5721

E-mailf john.r.b.bell@gmai|.com

Attorney for Plainti]j‘$usanna Kato

UNITED STATES DISTRICT COURT

DISTRICT OF GUAM
SUSANNA KATO CIVIL CASE NO. CV
Plaintiff,
vs.
UNITED AIRLINES, INC., COMPLAINT FOR MONEY
DAMAGES AND DEMAND FOR
Defendant. JURY TRIAL

 

 

I. PARTIES

l. Plaintiff, Susanna Kato, (“Kato”) is and at all relevant times has been a U.S. citizen
residing on Guam.

2. Upon information and belief, Defendant United Airlines, Inc. (“United”) is a Delaware
corporation with its principal place of business in Illinois and therefore United is a citizen
of Delaware and Illinois.

II. JURIS])ICTION

3. This court has jurisdiction over Kato’s case pursuant to 28 U.S.C Section 1331 (federal

l

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 1 of 11

10.

questions).

United is charged herein With violating the Age Discrimination in Employment Act
(“ADEA”) of 1967, 29 U.S.C. § 621 to 29 U.S.C. § 634 as Well as the Americans with
Disabilities Act (“ADA”), as amended, 42 U.S.C. §§ 12111-12117, with applicable
enforcement statutes including 42 U.S.C § 20003-5(f`)(3) as Well as 29 U.S.C. 211, et seq.

(the ADEA uses some of the Fair Labor Standards Act enforcement provisions).

III. DEMAND FOR JURY TIRAL

Kato hereby requests a jury trial on all issues raised in this complaint

IV. STATEMENT OF FACTS
Kato is a 62 year old flight attendant Who first started working for Continental Airlines
(later bought by United) in 1978.
Kato’s career had been quite successful, as she had been an outstanding flight attendant and
never had any negative performance or attendance issues in her nearly 40 years of service.
However, in 2013, Kato was diagnosed with a serious medical condition, first believed to
be multiple myeloma, a type of blood and bone cancer formed by malignant plasma cells
multiplying unusually
Kato’s was later diagnosed as MGUS (Monoclonal Gammopathy of Undetermined
Significance), a condition in which an abnormal protein is in the blood, produced as a type
of white blood cell/ plasma cell in bone marrow.
With United well aware of these serious and long-term conditions, Kato began her medical

leave on July 23, 2013.

2

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 2 of 11

ll.

12.

13.

14.

15.

16.

17.

At the time, Kato’s union agreement permitted up to six years of medical leave.

While Kato was on medical leave, a new United union agreement (Joint Collective
Bargaining Agreement or “JCBA”) shortened the medical leave policy from a maximum or
6 years to a maximum of 3 years.

In recent years, United has intentionally targeted its older flight attendants such as Kato for
heightened and unwarranted scrutiny, sometimes trying to force them to retire under threat
of termination, whether objectively or legally justified or not, so as to retain younger flight
attendants and generally bring down the average age of` its flight attendants

In early 0ctober 2016, while Kato was slowly but steadily working on medical recovery
and a return to work, she received an undated notice from United that, under the new
JCBA, she would have to return within 180 days.

This undated letter from United further specified, "as part of the Joint Collective
Bargaining Agreement (“JCBA”), certain changes have been made to the Leaves of`
Absence, including, but not limited to the maximum length of some leaves [...]. Under the
terms of Section 15 .E of the JCBA, the duration of a Medical Leave may not exceed the
Shorter of the period of` disability, three years, or the Flight Attendant’s total length of
activities service.”

The undated letter further stated that if` Kato would not return back to work on July 23,
2016, which had long since passed by the time United had even sent the letter, she would
be terminated

lt would years later be discovered via the EEOC investigation record that United claims to
have sent the undated return-to-work letter on September 30, 2016, long after the date the

letter stated she must return.

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 3 of 11

18.

19.

20.

21.

22.

23.

24.

25.

26.

27.

United’s undated letter also stated, “A Flight Attendant With more than three (3) years of
service will have her/his leave expire upon reaching /her/his total length of active service or
180 days following the start of the September bid month, whichever is longer.”

Kato consulted With several United and union officials, but nobody seemed to be able to
figure out what that meant.

Further, Kato’s access to United’s bidding system had been cut off, as she had been away
for years, so there was no way she could have interpreted United’s vague instructions or
personally calculated her return date based on “the September bid month.”

Whatever the case, United agreed to a return-to-Work trainingtraining schedule which Kato
complied with.

Kato consulted her doctor, who said she was getting better and that it would be good for her
to go back to work.

Per United’s subsequent return-to-work instructions, from January 29, 2017 to February 13,
2017, Kato attended mandatory training in New Jersey, along with other flight attendants
who Were also returning after years of` medical leave.

Kato successfully completed the training and was paid f`or this time.

However, after the training, around mid-February of 2017, due the very cold weather in
New Jersey Which Kato was not used to, Kato’s health took a turn for the worse and she
experienced a high fever and body aches.

Kato’s fellow United flight attendants observed and assisted Kato as she returned to Guarn
in very poor health and exited the plane in a wheelchair

At this time, her MGUS was generally asymptomatic, but she had also experienced a

severe flare up of a 2008 work injury to her right knee.

4

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 4 of 11

28,

29.

30.

3l.

32

33.

34.

35.

36.

37.

38.

39.

United’s doctor prescribed rest and pain relievers.

On the morning of February 17, 2017, Kato called crew scheduling to identify her schedule
and was advised that she could not receive any schedule until United received her training
documentation; an internal matter for United beyond Kato’s control.

That afternoon, Kato obtained a doctor’s excuse through February 28, 2017.

Approximately February 20, 2017, Kato called crew scheduling again as instructed by

United.

. During this call, Kato advised Cheryl Mesa from crew scheduling she would be unable to

return until February 28, 2017 per her doctor’s excuse.

Mesa from crew scheduling responded that she would designate Kato as being on sick call.
The same day, after speaking with Mesa, Kato called her in-flight supervisor Tina Leon
Guerrero and advised that she had told Mesa that she would be out sick until February 28,
2017.

Leon Guerrero responded, “Okay, take care.”

Approximately February 22, 2017, Kato gave her coworker Mark Enriquez her doctor’s
note to fax to United’s Ernployee Service Center on the U.S. Mainland.

On February 24, 2017, a copy of Kato’s medical excuse was faxed from United’s Guam
Human Resource office to the Employee Service Center on the U.S. Mainland.

United failed to give Kato any reason to believe her calling in sick would be a problem.

In fact, Kato’s absence caused no problems for United, as she Was only on-call during the
time she was out sick, her seniority meant she would be called in only as a last resort, and
there were never any flight staffing issues for United caused or exacerbated by Kato’s

illness.

5

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 5 of 11

40.

41.

42.

43.

44.

45.

46.

47.

48.

49.

As United Would later concede, Kato’s physician released her back to work with no
restrictions as of February 28, 2017.

On March 1, 2017, United’s Maria Pecm informed Kato of a meeting to take place on
March 3, 2017, and to call her union representative

On March 3, 2017, Kato was verbally terminated at a meeting that took place in the HR
conference room.

According to United, on March 5, 2017, a grievance was filed on behalf of Kato to contest
the terrnination, yet that grievance remained “pending” as of at least October 2017.

Kato was simply told, “since you called in sick up to February 28, 2017, the company
decided you are terminated.”

No documentation was issued, as was required under the current JCBA, though years later
United would claim via the EEOC investigation that United did give her a termination
letter that day,

It was only upon this termination meeting United reasoned, for the first time, Kato should
have known, based on the undated letter Which Kato received in OCtober 2016, that she Was
to return by February 25, 2017.

United’s evolving after-the-fact explanation for her undocumented termination was that she
was supposed to know that she was to return to active duty or active service by February
25, 2017, which United has purportedly defined as actually servicing flights as a flight
attendant, as opposed to mandatory training for flight attendants

United seems to have completely fabricated this explanation only after Kato was fired.

In any event, these expectations or definitions regarding active duty or active service are

not found in the JCBA nor anywhere as far as Kato was aware.

6

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 6 of 11

50.

51.

52.

53.

54.

55.

56.

57.

58.

59.

60.

61.

Kato had also successfully sought required security clearances as part of her compliance
with United’s requests.

Kato had done exactly what United asked her to do in order for Kato to successfully
transition back into her regular flight routine.

People in attendance at the March l, 2017 termination meeting included union
representatives Tammy Meigs, Jose Torres, Catherine Domondon, and Cynthia Iverson.
United representatives included Alethea Flores, Chn'stina Sablan, and Maria Perez.

Kato objected to United’s reasoning and was advised a grievance would be filed on her
behalf.

During the January and February 2017 training in Ncwark, Kato met two flight attendants,
Indy Persaud-Santo (aged 52) and Michelle Hagan (aged 53), Kato would later learn
suffered no adverse actions despite not returning to active flight status within the same time
period United claims it required Kato to return.

In June 2017, when Kato had requested from United a copy of the termination letter,
Alethea Flores told Kato United had changed her status from terminated to retired

Kato subsequently spoke to her union representative and explained she did not want to
retire; she wanted to return to work.

United would subsequently claim during the EEOC investigation that it had internally
changed her status from terminated to retired.

Once again, United provided no documentation of any of such change.

United pretextually claims Kato was fired because she did not return to active flight status
quickly enough, but Kato was really fired due to her age and disability status.

Kato has complied with all the conditions precedent to maintain an action under the ADEA

7

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 7 of 11

62.

63.

64

65.

66.

67.

and ADA.

Specifically, Kato filed a charge of age and disability discrimination with the Equal
Employment Opportunity Commission (“EEOC”) on August 30, 2017 - fewer than 300
days after the last date that she experienced discrimination on the basis of her age and
disability

The EEOC issued a Federal Notice of Right to Sue on September 21, 2018 and Kato

received that notice on September 25, 2018.

. Kato timely filed this lawsuit following the date that the EEOC issued a notice of right to

Sll€ .

V. CAUSES OF ACTION

Count 1: Violations of the Age Discrimination in Employment Act

Kato hereby re-alleges and incorporates paragraphs l through #Q above.

Here, at the age of 61, Kato, despite having just successfully proved to United that she
could do her job, obtained her security and health clearances, and being fiilly qualified to
do her job, she was fired specifically to be replaced by flight attendants significantly
younger

Substantially younger yet similarly situated flight attendants such as Persaud-Santo and
Hagen, as well as others yet to be identified, were permitted to remain employed with
United despite failing to service flights within the same time period United demanded of

Kato.

8

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 8 of 11

68.

69.

70.

71.

72.

73.

74.

75.

76

77.

78.

Count 2: Violations of the Americaos with Disabilities Act
Kato hereby re-alleges and incorporates paragraphs 1 through #Q above.
Kato suffered discrimination and retaliation based upon her actual and perceived disability
and requests for reasonable accommodations
Since at least July of 2013, United was well aware that Kato took a medical leave of
absence from work in order to treat hermultiple myeloma and MGUS.
The conditions constituted a disability which limited Kato’s major life activities
Katohad in fact been severely disabled and United regarded her as such.
Despite Kato’s dramatic recovery after her leave of absence, and despite having just
demonstrated for United she could satisfactorily perform each and every essential function
of her job, Kato was fired anyway because United perceived her as being disabled and
viewed her perceived disability as a burden to United despite there being no undue

hardship thrust upon United.

Count 3: Breach of Contract
Kato hereby re-alleges and incorporates paragraphs 1 through #_7§ above.
At the time Kato was fired, Kato’s job was protected under the JCBA, so long as she gave

United no good cause for termination

. Kato in fact satisfactorily performed of all her obligations under the JCBA.

Kato unsuccessfully exhausted her administrative remedies by attempting to file a
grievance
Despite having no good cause to do so, United materially breached the JCBA by unlawfully

firing Kato.

9

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 9 of 11

PRAYER FOR RELIEF

WHEREFORE, Kato prays for judgment against United as follows:
a. F or back pay, front pay, and all damages incurred;
b. For attorney's fees and costs of suit;

c. F or double damages under the ADEA as permitted by law.

d. F or punitive damages under the ADA as permitted by law;
e. For pre-judgment and post- judgment interest as allowed by law;
f. F or such other relief as the Court may deem proper.

Respectfully submitted in Hagatna, Guam on this 20 day of December , 2018.

/s/

John Richard Bordallo Bell, Esq.

10

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 10 of 11

VERIFICATION
The undersigned, being first duly sworn, deposes and says that she is a party to the above
entitled matter; the foregoing document is true of her own knowledge, except as to matters which

are therein stated on her information or belief and as to those matters she believes them to be

Susanna Kato, Plaintiff

tI'll€ .

ll

Case 1:18-cv-OOO45 Document 1 Filed 12/20/18 Page 11 of 11

